Title: From James Madison to Alexander Hamilton, 9 June 1788
From: Madison, James
To: Hamilton, Alexander


Dr Sir
Richd. June 9. [1788]
The Heat of the weather &c. has laid me up with a bilious attack: I am not able therefore to say more than a few words.
No material indications have taken place since my last. The chance at present seems to be in our favor. But it is possible things may take another turn. Oswald of Phila. came here on saturday; and has closet interviews with the leaders of the Opposition. Yours Affely.
Js. Madison Jr
